           IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                         GAINESVILLE DIVISION

JEOVANY T. ORTZ,

                  Petitioner,

v.                                       Case No. 1:17cv133-MW/MJF

MARK S. INCH,

           Respondent.
_________________________/

            ORDER ACCEPTING REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 45, and has also reviewed de novo Petitioner’s objections to

the report and recommendation, ECF No. 49. Accordingly,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted, over Petitioner’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating, “The amended

petition for writ of habeas corpus, ECF No. 5, challenging the judgment of conviction

and sentence in State of Florida v. Jeovany Texidor Ortiz, Levy County Circuit Case No.

2012-CF-18, is DENIED. A Certificate of Appealability is DENIED.” The Clerk shall

close the file.

       SO ORDERED on August 23, 2019.

                                         s/Mark E. Walker               ____
                                         Chief United States District Judge
